DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Election/Restrictions
Applicant’s election without traverse of electing Group I (claims 1-20) in the reply filed on 03/02/2022 is acknowledged.
Claims 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou et al. (US 2019/0042970).

Regarding claim 1, Zou discloses a system [e.g. fig. 2/3] comprising: a pulser comprising: a pulse computation and signal processing circuit (CSP) [e.g. 201, 202, 203, 204 fig. 2] comprising a plurality of building blocks [e.g. some of the solid-line/dashed-line rectangular blocks (or 801,802; 808)]; and a pulse modification circuit [e.g. 402A/401A fig. 4A (or 452 fig. 4B)], wherein: the CSP is operable [all “operable”s recited in claims are interpreted as configured to] to execute a program [e.g. 201B/202B] in real-time independently from a control flow of a quantum algorithm[e.g. 201A/202A], the pulse modification circuit is operable dynamically according to the control flow of the quantum algorithm, the CSP is operable to selectively dispatch, according to the control flow of the quantum algorithm, one or more results [broad, it’s not a multiplexer that select one from multiple] from the plurality of building blocks, and the pulse modification circuit is operable to modify an outbound pulse according to the one or more dispatch results.

Regarding claim 2, Zou discloses the system of claim 1, wherein: each building block of the plurality of building blocks [e.g. 204A; 204B (or 204C; 204D; 204E or 808; 801,802)] of the CSP is operable in parallel with one or more different building blocks of the plurality of building blocks according to a fixed timing, and each building block of the plurality of building blocks of the CSP is operable to receive, as an input, a result from a different building block of the plurality of building blocks [see at least figs. 2/8].

Regarding claim 3, Zou discloses the system of claim 1, wherein the pulser is operable to modify the control flow of the quantum algorithm according to one or more dispatch results [see at least figs. 2/3/4/8].

Regarding claim 4, Zou discloses the system of claim 1, wherein the pulser is operable to modify one or more of an amplitude, a phase, a time and a frequency of the outbound pulse according to one or more dispatch results [see at least figs. 2/3/4/8].

Regarding claim 5, Zou discloses the system of claim 1, wherein one or more of the building blocks are operable to determine a state of a quantum element according to a readout pulse [e.g. output of 207/206; see also at least figs. 2/3/4/8].

Regarding claim 6, Zou discloses the system of claim 1, wherein: the plurality of building blocks of the CSP comprises different types of building blocks, each building block of the plurality of building blocks is operable to update at least one of a plurality of register vectors [e.g. 204A, 204B/204C, 204D] in a CSP bus, and the plurality of register vectors in the CSP bus is visible to all building blocks of the plurality of building blocks.

Regarding claim 7, Zou discloses the system of claim 1, wherein the CSP comprises a dispatch circuit [e.g. 203], and wherein the dispatch circuit is operable to: receive a CSP bus [e.g. 215] as input, receive a set of selects and enables [e.g. 202A, 202B] from a CSP program memory, select a register vector from the CSP bus, and dispatch at least a portion of the selected register vector to a destination in a quantum controller [e.g. 210/207].


Regarding claim 12, Zou discloses the system of claim 6, wherein the different types of building blocks comprise one or more of an arithmetic logic unit (ALU), a comparator logic units (CLU), a multiplier (Mult), a counter, a configurable delay and a programmable Boolean function [see at least figs. 2/3/4/8].

Regarding claim 13, Zou discloses the system of claim 6, wherein each of the plurality of building blocks is: operably coupled to the CSP bus, operable to receive one or more selectors, as input, to select an input from the CSP bus, operable to receive an opcode, as an input, to determine an operation type [see at least paras. 0042-0044], associated with a deterministic latency, operable to receive a new input every cycle, and operable to update the CSP bus.

Regarding claim 14, Zou discloses the system of claim 6, wherein the plurality of building blocks comprises a storage block [e.g. 203A], and wherein the storage block is: operably coupled to the CSP bus, operable to receive a selector, as an input, to select a register vector from the CSP bus, operable to receive an opcode [e.g. from 202A/B], as an input, to determine an address and one of a read operation and a write operation, associated with a deterministic latency, operable to receive a new input every cycle, and operable to update the CSP bus.

Regarding claim 15, Zou discloses the system of claim 6, wherein the plurality of building blocks comprises an immediate building block [e.g. 201A/201B/215], and wherein the immediate building block is: operable to receive data from a CSP memory [e.g.203/205/201], operable to store the data to the CSP bus, and associated with a deterministic latency.

Regarding claim 16, Zou discloses the system of claim 6, wherein the different types of building blocks comprise one or more signal processing building blocks [see at least figs. 2/3/4/8].

Regarding claim 17, Zou discloses the system of claim 6, wherein the different types of building blocks comprise a demodulation circuit [e.g. 215/204A/../204D/454/403A/403B/808] operable to demodulate a feedback pulse [e.g. the feedback in fig. 2/4/8] from the quantum processor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2019/0042970).

Regarding claim 8, Zou discloses the system of claim 1, wherein the CSP comprises a control flow circuit [e.g. 215] and a program memory [e.g. 205/215], and wherein: the control flow circuit is operable to fetch a block of commands stored in the program memory cycle-by-cycle, and the CSP is operable to execute the commands received from the control flow circuit. Zou does not explicitly disclose Quantum Assembly language comprises an IF statement jumping to a different command. However, it’s notoriously well-known obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that an assembly language comprises IF statement jumping to a different command. The official notice of the foregoing fact is hereby taken. For example, Cross in “Open Quantum Assembly Language” discloses comprises IF statement different jumping to a different command and sub routine statement.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply IF statement because the program needs a specific IF/sub routine statement and the notorious well-known assembly language provides such IF/sub routine statement.

Regarding claim 9, Zou discloses the system of claim 8, wherein the control flow circuit is operable to: jump to a sub-routine [see subroutine Cross] at a different address, and return from the sub-routine to resume an operation of a main program.

Regarding claim 10, Zou discloses the system of claim 8. Zou does not explicitly disclose Quantum Assembly language comprises a Pause command. However, it’s notoriously well-known obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that an assembly language comprises a Pause command. The official notice of the foregoing fact is hereby taken. For example, US 2013/0198499 by Dice et al. discloses a Pause instruction [para.0036]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply IF statement because the program needs a Pause instruction and the notorious well-known assembly language provides such a Pause instruction.

Regarding claim 11, Zou discloses the system of claim 8, wherein the pulser is operable to modify a control flow of the CSP according to the one or more dispatch results. 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2019/0042970) in view of Moreira , (QuTech Central Controller: A Quantum Control Architecture for a Surface-17 Logical Qubit, Delft University of Technology Student Theses Collection, see IDS).

Regarding claim 18, Zou discloses the system of claim 6, wherein the system, wherein the plurality of building blocks in the CSP of the first pulser comprises an intra-communication block, and wherein the intra-communication block is: operable to receive a selector, as an input, to select information from the CSP bus, associated with a deterministic latency, operable to receive a new input every cycle. Zou does not disclose a plurality of pulsers generated from a plurality of IOs. However, Moreira discloses a plurality of pulsers generated from a plurality of IOs [ see at least IO SoCs figs. 4.9, 4.10, 4.7-4.8], such that the combination discloses the system comprises a plurality of pulsers and the pulser is a first pulser of the plurality of pulsers, and operable to update an intra-bus [see at least pp. 48-49] that is accessible by the plurality of pulsers [see at least figs. 4.9, 4.10, 4.7-4.8, 3.6, pp. 48-50 Moreira]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zou in accordance with the teaching of Moreira regarding scheme for synchronization of the serializers in order to address some of the problems encountered with data loss and corruption [pp. 45]
		
Regarding claim 19, the combination discussed above discloses the system of claim 18, wherein the intra-bus allows the CSP of the first pulser to share a register vector with a different CSP of a different pulser within a quantum controller [e.g. QuTech Central controller 4.7, 4.9, 4.10], and wherein data on the shared register vector is one of analog data and digital data.

Regarding claim 20, the combination discussed above discloses the system of claim 18, wherein a different pulser is operable to modify one or more of an amplitude, a phase, a time and a frequency of the outbound pulse according to one or more dispatch results from the first pulser [see at least figs. 2/3/4/8 Zou, 4.10 Moreira].
Response to Arguments
The amendment filed 07/25/2022 has been addressed in the above rejection sections.	
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the arguments did not provide any teaching or matter specifically challenged to the prior art in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842